Exhibit 10.12

 

Term Loan Note

[g21271kgi001.jpg]

 

$2,100,000

January 24, 2011    

 

FOR VALUE RECEIVED, ARCA Advanced Processing, LLC, a Minnesota limited liability
company (the “Borrower”), promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION (the “Bank”), in lawful money of the United States of America in
immediately available funds at its offices located at Two Tower Center
Boulevard, East Brunswick, New Jersey 08816, or at such other location as the
Bank may designate from time to time, the principal sum of TWO MILLION ONE
HUNDRED THOUSAND DOLLARS ($2,100,000), together with interest accruing on the
outstanding principal balance from the date hereof, all as provided below.

 

This Term Loan Note is entered into in connection with that certain Revolving
Credit, Term Loan and Security Agreement (as amended, modified or supplemented
from time to time, the “Loan Agreement”) among Appliance Recycling Centers of
America, Inc., a Minnesota corporation, Appliance Recycling Centers of
America-California, Inc., a California corporation, ARCA Canada Inc., a
corporation organized under the laws of the province of Ontario (collectively,
the “Revolver Borrowers”), the financial institutions party thereto (the
“Lenders”) and Bank, as agent for the Lenders (in such capacity, “Agent”)

 

1.                                      Rate of Interest.  Amounts outstanding
under this Note will bear interest at a rate per annum as follows:

 

(i)                                     “Interest Rate”.  A rate of interest per
annum which is at all times equal to (A) the Alternate Base Rate plus (B) one
and three quarters of one percent  (1.75%).  If and when the Alternate Base Rate
(or any component thereof) changes, the rate of interest will change
automatically without notice to the Borrower, effective on the date of any such
change.

 

Interest hereunder will be calculated based on the actual number of days that
principal is outstanding over a year of 360 days. In no event will the rate of
interest hereunder exceed the maximum rate allowed by law.

 

For purposes hereof, the following terms shall have the following meanings:

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and
(iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not unlawful

 

“Base Rate” shall mean the base commercial lending rate of BANK as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by BANK as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by BANK to any particular class or category of customers of
BANK.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

 

--------------------------------------------------------------------------------


 

“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by the Bank (an “Alternate Source”) (or if such rate for
such day does not appear on the Bloomberg Screen BTMM (or any substitute screen)
or on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).

 

All capitalized term used but not defined herein shall have the meaning ascribed
thereto in the Loan Agreement.

 

2.                                      Payment of Interest.  The Borrower shall
pay accrued interest on the unpaid principal balance of this Note in arrears on
the first day of each month during the term hereof and shall pay all outstanding
amounts, at maturity, whether by acceleration of this Note or otherwise.

 

3.                                      Payment of Principal.  All outstanding
principal, together with all accrued interest, shall be due and payable in full
on June 30, 2011 (the “Maturity Date”) or earlier UPON DEMAND.

 

If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment.  The Borrower hereby authorizes the Bank to charge any of
Borrower’s deposit account at the Bank for any payment when due hereunder.  The
Revolver Borrowers hereby authorize the Bank to make a Revolving Advance under
the Loan Agreement for any payment when due hereunder.  Payments received will
be applied to charges, fees and expenses (including attorneys’ fees), accrued
interest and principal in any order the Bank may choose, in its sole discretion.

 

4.                                      Default Rate.  Upon maturity, whether by
acceleration, demand or otherwise, and at the Bank’s option upon the occurrence
of any Event of Default (as hereinafter defined) and during the continuance
thereof, all amounts outstanding under this Note shall bear interest at a rate
per annum (based on the actual number of days that principal is outstanding over
a year of 360 days) which shall be two percentage points (2.0%) in excess of the
Interest Rate in effect from time to time under this Note but not more than the
maximum rate allowed by law (the “Default Rate”).  The Default Rate shall
continue to apply whether or not judgment shall be entered on this Note.

 

5.                                      Prepayment.  The Borrower shall have the
right to prepay any amount hereunder at any time and from time to time, in whole
or in part.

 

6.                                      Negative Covenants. Borrower shall not,
until satisfaction of all the obligations owing under this Note:

 

(a)          Merger, Consolidation, Acquisition and Sale of Assets. (i) Enter
into any merger, consolidation or other reorganization with or into any other
Person or acquire all or a substantial portion of the assets or Equity Interests
of any Person or permit any other Person to consolidate with or merge with it;
or

 

--------------------------------------------------------------------------------


 

(ii) Sell, lease, transfer or otherwise dispose of any of its properties or
assets except Inventory in the Ordinary Course of Business;

 

(b)         Creation of Liens. Create or suffer to exist any Lien or transfer
upon or against any of its property or assets now owned or hereafter acquired,
except Permitted Encumbrances;

 

(c)          Guarantees. Become liable upon the obligations or liabilities of
any Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Bank) except the endorsement of checks in the Ordinary Course of
Business; or

 

(d)         Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (exclusive of trade debt) except in respect of Indebtedness to
Bank.

 

7.                                      Increased Costs.  In the event that any
Applicable Law, treaty or governmental regulation, or any change therein or in
the interpretation or application thereof, or compliance by Bank with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:

 

(a)                                  subject Bank to any tax of any kind
whatsoever with respect to this Note or change the basis of taxation of payments
to Bank of principal, fees, interest or any other amount payable hereunder
(except for changes in the rate of tax on the overall net income of Bank by the
jurisdiction in which it maintains its principal office);

 

(b)                                 impose, modify or hold applicable any
reserve, special deposit, assessment or similar requirement against assets held
by, or deposits in or for the account of, advances or loans by, or other credit
extended by, any office of Bank, including pursuant to Regulation D of the Board
of Governors of the Federal Reserve System; or

impose on Bank any other condition with respect to this Note;

 

(c)                                  and the result of any of the foregoing is
to increase the cost to Bank of making, renewing or maintaining its loans
hereunder by an amount that Bank deems to be material or to reduce the amount of
any payment (whether of principal, interest or otherwise) by an amount that Bank
deems to be material, then, in any case Borrower shall promptly pay Bank, upon
its demand, such additional amount as will compensate Bank for such additional
cost or such reduction, as the case may be.  Bank shall certify the amount of
such additional cost or reduced amount to Borrower, and such certification shall
be conclusive absent manifest error.

 

Borrower shall not be under any obligation to compensate Bank under this
Section 7 with respect to increased costs or reductions with respect to any
period prior to the date that is 180 days prior to such request; provided
further, that the foregoing limitation shall not apply to any increased costs or
reductions arising out of the retroactive application of any change in law
within such 180 day period.

 

8.                                      Capital Adequacy.
                                            (a)                                 
In the event that Agent or any Lender shall have determined that any Applicable
Law, rule, regulation or guideline regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on Bank’s capital as a consequence of its
obligations hereunder to a level below that which Bank could have achieved but
for such adoption, change or compliance (taking into consideration Bank’s
policies with respect to capital adequacy) by an amount deemed by Bank to be
material, then, from time to time, Borrower shall pay upon demand (including
documentation supporting such request) to Bank such additional amount or amounts
as will compensate Bank for such reduction.  In determining such amount or
amounts, Bank may use any reasonable averaging or attribution methods.  The
protection of this Section 8 shall be available to Bank regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, regulation or condition.

 

--------------------------------------------------------------------------------


 

(b)                                 A certificate of Bank setting forth such
amount or amounts as shall be necessary to compensate Bank with respect to
Section 8 hereof when delivered to Borrower shall be conclusive absent manifest
error.

 

9.                                      Other Loan Documents / Collateral.  This
Note is issued in connection with the Loan Agreement and is secured by the
Collateral (as defined in the Loan Agreement) and the Collateral, as defined in
that certain Security Agreement dated the date hereof executed by Borrower in
favor of Bank (the “Security Agreement”).

 

10.                               Events of Default.  The occurrence of any of
the following events will be deemed to be an “Event of Default” under this
Note:  (i) the nonpayment of any principal, interest or other indebtedness under
this Note when due; (ii) the occurrence of any Event of Default, as defined in
and under the Loan Agreement or Security Agreement; (iii) the occurrence of any
event of default or any default and the lapse of any notice or cure period, or
Borrower’s  failure to observe or perform any covenant or other agreement, under
or contained in this Note or any other document now or in the future evidencing
or securing any debt, liability or obligation of Borrower to the Bank; (iv) any
representation or warranty made or deemed by Borrower in this Note or any other
document now or in the future evidencing or securing any debt, liability or
obligation of Borrower to the Bank shall prove to have been misleading in any
material respect on the date when made or deemed to have been made; (v) the
filing by or against Borrower of any proceeding in bankruptcy, receivership,
insolvency, reorganization, liquidation, conservatorship or similar proceeding
(and, in the case of any such proceeding instituted against Borrower, such
proceeding is not dismissed or stayed within thirty (30) days of the
commencement thereof; (vi) any assignment by Borrower for the benefit of
creditors, or any levy, garnishment, attachment or similar proceeding is
instituted against any property of Borrower held by or deposited with the Bank;
(vii) a default with respect to any other indebtedness of Borrower for borrowed
money, if the effect of such default is to cause or permit the acceleration of
such debt; (viii) the commencement of any foreclosure or forfeiture proceeding,
execution or attachment against any collateral securing the obligations of
Borrower to the Bank; (ix) the entry of a final judgment against Borrower and
the failure of Borrower to discharge the judgment within ten (10) days of the
entry thereof; (x) any material adverse change in Borrower’s business, assets,
operations, financial condition or results of operations; (xi) Borrower  ceases
doing business as a going concern; or (xii) any representation or warranty made
by Borrower to the Bank in any documents now or in the future evidencing or
securing the obligations of Borrower to the Bank, is false, erroneous or
misleading in any material respect.

 

Upon the occurrence of an Event of Default:  (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iv) or (v) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank’s option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank’s option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Security Agreement or
under applicable law.

 

11.                               Right of Setoff.  In addition to all liens
upon and rights of setoff against the Borrower’s money, securities or other
property given to the Bank by law, the Bank shall have, with respect to the
Borrower’s obligations to the Bank under this Note and to the extent permitted
by law, a contractual possessory security interest in and a contractual right of
setoff against, and the Borrower hereby grants the Bank a security interest in,
and hereby assigns, conveys, delivers, pledges and transfers to the Bank, all of
the Borrower’s right, title and interest in and to, all of the Borrower’s
deposits, moneys, securities and other property now or hereafter in the
possession of or on deposit with, or in transit to, the Bank or any other direct
or indirect subsidiary of The PNC Financial Services Group, Inc., whether held
in a general or special account or deposit, whether held jointly with someone
else, or whether held for safekeeping or otherwise, excluding, however, all IRA,
Keogh, and trust accounts.  Every such security interest and right of setoff may
be exercised without demand upon or notice to the Borrower.  Every such right of
setoff shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default hereunder without any action of the Bank, although the Bank
may enter such setoff on its books and records at a later time.

 

--------------------------------------------------------------------------------


 

12.                               Indemnity.  The Borrower agrees to indemnify
each of the Bank, each legal entity, if any, who controls, is controlled by or
is under common control with the Bank, and each of their respective directors,
officers and employees (the “Indemnified Parties”), and to defend and hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation and preparation therefor) which any Indemnified Party may incur or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Borrower), in connection with or arising out of or relating to the
matters referred to in this Note or in the other Loan Documents or the use of
any advance hereunder, whether (a) arising from or incurred in connection with
any breach of a representation, warranty or covenant by the Borrower, or
(b) arising out of or resulting from any suit, action, claim, proceeding or
governmental investigation, pending or threatened, whether based on statute,
regulation or order, or tort, or contract or otherwise, before any court or
governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct.  The indemnity agreement contained in this Section shall
survive the termination of this Note, payment of any amounts hereunder and the
assignment of any rights hereunder.  The Borrower may participate at its expense
in the defense of any such action or claim.

 

14.                               Miscellaneous.  (a)  All notices, demands,
requests, consents, approvals and other communications required or permitted
hereunder (“Notices”) must be in writing (except as may be agreed otherwise
above with respect to borrowing requests) and will be effective upon receipt.
Notices may be given in the manner set forth in Section 16.6 of the Loan
Agreement at the address of Borrower set forth on the signature page hereto;
(b) No delay or omission on the Bank’s part to exercise any right or power
arising hereunder will impair any such right or power or be considered a waiver
of any such right or power, nor will the Bank’s action or inaction impair any
such right or power; (c) Bank’s rights and remedies hereunder are cumulative and
not exclusive of any other rights or remedies which the Bank may have under
other agreements, at law or in equity; (d) no modification, amendment or waiver
of, or consent to any departure by the Borrower from, any provision of this Note
will be effective unless made in a writing signed by the Bank, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given; (e) Borrower agrees to pay on demand, to the extent
permitted by law, all costs and expenses incurred by the Bank in the enforcement
of its rights in this Note and in any security therefor, including without
limitation fees and expenses of the Bank’s counsel; (f) if any provision of this
Note is found to be invalid, illegal or unenforceable in any respect by a court,
all the other provisions of this Note will remain in full force and effect;
(g) Borrower and all other makers and indorsers of this Note hereby forever
waive presentment, protest, notice of dishonor and notice of non-payment;
(h) Borrower also waives all defenses based on suretyship or impairment of
collateral; and (i) this Note shall bind the Borrower and its heirs, executors,
administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank’s
written consent and the Bank at any time may assign this Note in whole or in
part.

 

15.                               Governing Law.           This Note shall be
governed by and construed in accordance with the laws of the State of Illinois
applied to contracts to be performed wholly within the State of Illinois.  Any
judicial proceeding brought by or against Borrower with respect to this Note or
any related agreement may be brought in any court of competent jurisdiction in
the State of Illinois, United States of America, and, by execution and delivery
of this Note, Borrower accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement.  Borrower hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Borrower at its
address set forth on the signature page below and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America.  Nothing herein shall affect the
right to serve process in any manner permitted by law or shall limit the right
of Bank to bring proceedings against Borrower in the courts of any other
jurisdiction.  Borrower waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  Borrower waives the
right to remove any judicial proceeding brought against Borrower in any state
court to any federal court.  Any judicial proceeding by

 

--------------------------------------------------------------------------------


 

Borrower against Bank involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Note or any related
agreement, shall be brought only in a federal or state court located in the
County of Cook, State of Illinois.

 

16.                               WAIVER OF JURY TRIAL.  The Borrower
irrevocably waives any and all rights the Borrower may have to a trial by jury
in any action, proceeding or claim of any nature relating to this Note, any
documents executed in connection with this Note or any transaction contemplated
in any of such documents.  The Borrower acknowledges that the foregoing waiver
is knowing and voluntary.

 

17.                                 Counterparts; Facsimile Signatures. This
Note may be executed in any number of and by different parties hereto on
separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

 

 

ARCA ADVANCED PROCESSING, LLC

 

 

 

 

 

 

By:

/s/Edward R. Cameron

 

Print Name: Edward R. Cameron

 

Title: CEO

 

 

 

 

 

Address:

 

 

 

7400 Excelsior Boulevard

 

Minneapolis, MN 55426

 

 

 

 

AGREED TO AND ACKNOWLEDGED

 

FOR PURPOSES OF SECTIONS 4, 10 AND 11

 

 

 

APPLIANCE RECYCLING CENTERS OF AMERICA, INC.

 

 

 

 

By:

/s/Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President / CEO

 

 

 

 

 

APPLIANCE RECYCLING CENTERS OF AMERICA-CALIFORNIA, INC.

 

 

 

 

By:

/s/Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President / CEO

 

 

 

 

 

ARCA CANADA INC.

 

 

 

 

By:

/s/Edward R. Cameron

 

Name:

Edward R. Cameron

 

Title:

President / CEO

 

 

[SIGNATURE PAGE TO TERM LOAN NOTE]

 

--------------------------------------------------------------------------------